     Case 1:18-cv-00203-SHR-EB Document 84 Filed 04/20/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
RAHEEM JOHNSON,                      :
        Plaintiff                    :
                                     :             No. 1:18-cv-203
           v.                        :
                                     :             (Judge Rambo)
DEPUTY TRITT, et al.,                :
        Defendants                   :

                                    ORDER
     AND NOW, on this 20th day of April 2020, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    The Clerk of Court is directed to amend the docket in the above-
           captioned case to reflect the correct spelling of Defendants Brittain and
           Delbalso’s names;

     2.    Plaintiff’s motion for an extension of time to file a surreply (Doc. No.
           82) is DENIED;

     3.    The DOC Defendants’ motion for summary judgment (Doc. No. 62) is
           GRANTED IN PART and DENIED IN PART, as follows:

           a.    The motion (Doc. No. 62) is GRANTED with respect to
                 Plaintiff’s Eighth Amendment claims against the DOC
                 Defendants, his claims under the ADA and Rehabilitation Act
                 against the DOC Defendants in their individual capacities, as
                 well as any claims for prospective injunctive relief under the
                 ADA and the Rehabilitation Act against the DOC Defendants in
                 their official capacities, and the Clerk of Court is directed to defer
                 the entry of judgment in favor of the DOC Defendants on these
                 claims until the conclusion of the above-captioned proceedings;

           b.    The motion (Doc. No. 62) is DENIED WITHOUT
                 PREJUDICE with respect to Plaintiff’s claims for monetary
                 damages against the DOC Defendants in their official capacities
Case 1:18-cv-00203-SHR-EB Document 84 Filed 04/20/20 Page 2 of 2




           under the ADA and Rehabilitation Act, as well as Plaintiff’s state
           law claims against Defendants;

     c.    The motion (Doc. No. 62) is DENIED with respect to Plaintiff’s
           First Amendment retaliation claim against Defendant Mros; and

4.   The DOC Defendants may file, within thirty (30) days of the date of
     this Order, a second motion for summary judgment addressing
     Plaintiff’s claims for monetary damages against the DOC Defendants
     in their official capacities under the ADA and Rehabilitation Act, as
     well as Plaintiff’s state law claims against Defendants.


                                     s/ Sylvia H. Rambo
                                     United States District Judge




                                 2
